Citation Nr: 1404574	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-18 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent disabling for lumbar strain and thoracic paraspinal strain.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from April 1998 to October 2008 with 9 years, 6 months, and 9 days of prior additional active duty.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in July 2011.  A transcript of the hearing has been associated with the claims folder.

The claim was remanded by the Board in February 2013.

Subsequent to the Board's February 2013 remand, the RO in a rating decision dated in October 2013 increased the evaluation of the Veteran's lumbar strain and thoracic paraspinal strain disability from 10 percent disabling to 40 percent disabling, effective November 1, 2008.  As this does not represent the maximum rating available for his lumbar strain and thoracic paraspinal strain disability, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  At no point during the period on appeal has the Veteran's lumbar strain and thoracic paraspinal strain disability manifested any ankylosis or incapacitating episodes having a total duration of at least 6 weeks during a 12 month period. 

2.  The preponderance of the evidence is against a finding that the Veteran's lumbar strain and thoracic paraspinal strain manifested any separately compensable neurological disorder at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 percent disabling for lumbar strain and thoracic paraspinal strain have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The duty to assist has also been met.  The Veteran has submitted private treatment records and VA has obtained and associated with the claims file treatment records regarding the Veteran from Evans Army Community Hospital.  The Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  The Veteran was afforded VA medical examinations in July 2008, August 2010, and September 2013.

In February 2013 the Board remanded the claim for additional treatment records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  Subsequently, the Veteran was asked in a letter dated in June 2013 to provide authorization for VA to obtain and associated additional private treatment records.  The Veteran responded by submitting copies of private treatment records and records from Evans Army Community Hospital.  In response to the Board's remand additional records from Evans Army Community Hospital were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in September 2013.

There has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

All relevant, adequately identified treatment records for which adequate authorization has been provided have been obtained and associated with the claims file.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his lumbar strain and thoracic paraspinal strain disability is more severe than contemplated by the currently assigned 40 percent evaluation.  The Veteran's lumbar strain and thoracic paraspinal strain disability is currently evaluated as pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. In applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations should, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

Disabilities of the lumbar spine (other than intervertebral disc syndrome when evaluated on the basis of incapacitating episodes) are to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2013).  These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454 (Aug. 27, 2003).  Any associated objective neurologic abnormalities including, but not limited to, bowel or bladder impairment, are to be rated separately from orthopedic manifestations under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1). 

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 rating for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Relevantly, this formula provides a rating of 60 percent for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1).

In May 2007 the Veteran was noted to have lumbago and improving sciatic pain.

In June 2007 the Veteran was able to flex to the floor and extension and side bending were normal.  There were no lower extremity neurological signs.  There was decreased sensation on the left dorsal thumb.  

In March 2008 the Veteran was noted to have spasms of the paraspinal muscles of the thoracic spine on both sides.  The lumbosacral spine exhibited tenderness on palpation.  The lumbosacral spine exhibited spasms of the paraspinal muscles bilaterally.  There was somatic dysfunction of the T6, T7, T8, T11, and L5. 

In March 2008 no motor disturbances, sensory disturbances, tingling, or numbness were noted.

In April 2008 the Veteran was noted to have lower back pain and sciatica.

In May 2008 neurological testing was negative for sensation and motor function.  Reflexes were 3 of 4 with 2 at the Achilles and the Babinski reflex absent.

In June 2008 the Veteran was noted to have pain radiating to the legs worse on the right, rare, once a month, lasting for one minute down post gluteal and upper posterior thigh.  Neurological testing revealed no decrease in response to pain and temperature stimulation of the leg/foot.

A July 2008 examination indicated that the Veteran had thoracic paraspinal strain.  There was no evidence of any anterior, posterior, or lateral pain radiation and no evidence of hematemesis or hemoptysis or any other condition related to the thoracic cage.  

A July 2008 examination indicated that the Veteran had lumbar strain with some sciatica.  There was a mention of a pain in the low back.  It had a gradual, slow onset over the years by the Veteran's infantry type of occupational status that had a lot of loading and unloading type of activities.  The Veteran was status post epidural injection and advised not to life more than 20 pounds.  It was noted that very rarely the Veteran had episodic pain that went from the hip towards the thigh only and the lateral aspect above the knee.  It was reported that this did not go in the typical distribution of radiculitis of L5-S1.  A component of L4 can be considered on neurological basis.  There was no foot drop or foot drag and bowel and bladder functions were still normal.  Treatment was being done, but the Veteran was not doing any running, jumping, jogging because of his knee condition.  Every 15 to 20 minutes he needed to get up and stretch the back.  It was reported that while driving he had to sit properly, maintaining good posture.  It was noted that any kind of activities like walking could be done as tolerated but any yard activities or lifting heavy things more than 20 pounds to be done very, very carefully, but if these activities bothered the Veteran he was not to do them.  It was reported that the Veteran cannot do previous heavy functions like running, jumping, jogging, sports, etc.

Physical examination revealed the thoracic spine as normal per the VA protocol.  There was a paraspinal, mild tenderness noted in the T5, T6, T7, and T8 distribution bilaterally, right more than the left.  Scapulocostal function was normal.  The Veteran was intercostally normal.  The interspinous ligament site was normal.  The costovertebral joints were within normal limits.  There were no typical symptoms of radiculitis present.  Thoracolumbar range of motion was 0 to 45 bilaterally.

Examination of the lumbar spine revealed flexion of maximum of 0 to 80 degrees, there was pain between 60 and 80 degrees; extension of 0 to 25 degrees with pain between 15 and 25 degrees; left lateral bending of 0 to 25 with pain between 20 and 25 degrees; right lateral bending of 0 to 25 degrees with pain between 15 and 25 degrees; and rotation bilaterally of 0 to 45 degrees.  This was because of the pain and the impaired endurance.  There was no radiculitis at the time of the examination.  Sacroiliac joints were normal.  The Trendelenburg test was normal.  McBurns, Waddell, and Burns tests were negative.  Multiple reptitions increased the level of pain of 3 out of 10 with impaired endurance.  Forward flexion decreased to 0 to 70 degrees, extension to 0 to 18 degrees, left lateral bending to 0 to 22 degrees, right lateral bending to 0 to 22 degrees, and rotation to the left of 0 to 42 degrees and rotation to the right of 0 to 42 degrees.  At the time of the examination there were no acute symptoms of radiculitis.  

Both lower extremities heel-toe coordination was intact.  There were no pathological reflexes.  Babinski plantar, ankle clonus absent, and joint sensation was normal.  Reflexes were normal.  Bilaterally, straight leg raising test was negative.  Lasegue's test was negative.  L4-L5-S1 sensorimotor findings were intact.  There was no typical evidence of any radiculitis at the time of the examination.  All sensations were intact.  

X-rays of the thoracic spine and lumbar spine were normal.

The Veteran was diagnosed with thoracic paraspinal strain, episodic pain and lumbar strain with recurrent pains, presently no clinical signs or symptoms of radiculitis.

A thoracic spine series in February 2009 did not reveal any acute or suspicious findings.

In February 2009 the Veteran was noted to have a negative straight leg raise and reverse straight leg raise test.

In May 2009 the Veteran was reported to have some discomfort in the low back that sometimes went into the buttocks.  It was reported that he was previously diagnosed with sciatica.  Happened more on the right than the left but the discomfort could travel behind the posterior right side toward the knee.  He had intermittent discomfort that he experienced if he over stressed his back.  The discomfort came and went once every two months and spontaneously resolves.

A May 2009 neurological examination revealed bilateral upper and lower extremity deep tendon reflexes were 2 of 4.  Sensation was intact to pinprick in dermatomes C6 through T1 and L5 to S1.  Strength testing for bilateral upper and lower extremities was 5 of 5.  Gait was casual without the knee brace.  Balance and coordination were normal.  There was increased myofascial tone and a moderate amount of tenderness with palpation in the left more than the right posterior cervical muscles.  There was a limited range of cervical motion with left rotation, lateral flexion lacking at least 15 to 20 degrees for both.  The Veteran had full flexion, extension, right rotation, and lateral flexion but they were painful at end ranges.  He had full range of motion for bilateral upper extremities, thoracolumbar and lumbosacral spines, and bilateral lower extremities.  There was evidence of posterior cervical and upper quadrant myofascial pain that extended into the interscapular region, particularly over the left rhomboid major and the inferior angle of the scapula.  

A private physical therapy note in May 2009 does not reveal any ankylosis of the spine.

In June 2009 the Veteran was noted to have thoracic discomfort.

The Veteran had decreased response to tactile stimulation on the knee and medial leg on the right only in July 2009.  However, the Veteran was otherwise neurologically normal.

A November 2009 therapy note indicated that the Veteran had a positive thoracic curve, increased lumbar lordosis, and was tender at bilateral T12-S1 with decreased right L5/S1.  The Veteran's active range of motion of the trunk showed an approximate 25 percent decrease in all motions with low back pain.  Strength of bilateral lower extremities was 5 of 5.  The Veteran had a 2 of 5 core strength.  Neurological testing was negative for bilateral Babinski and clonus.

In September 2009 the Veteran's main complaint was aching neck, stabbing mid and low back pain.  He reported 6 of 10 pain, 3 of 10 pain at rest and 8 of 10 pain with activity.  The pain was daily, constant, and not improving.  100 percent of the pain was in his back with no referral into his upper or lower limbs.  He was better sitting than standing and better bending forward than backward.  Climbing stairs and lifting activities aggravate his pain the most.  He drove a wheelchair van for work.

Physical examination revealed reflexes that were 2 of 4 in the bilateral upper and lower limbs with bilateral toes downgoing to plantar to stimulation and negative Hoffman's bilateral upper limbs.  Sensory testing was normal to light touch, pinprick, and vibration for both upper and lower limbs with no stocking glove decrements.  Motor testing was 5 of 5 strength in both upper and lower limbs with normal bulk and tone.  There was no atrophy or fasciculations noted.  Tenderness with trigger points was noted in the cervical, thoracic, lumbar, sacral and parascapular muscles.  Range of motion of the cervical and lumbar spines was 50 percent of normal.  Spurling, impingement, Tinel's, Phalen's, and single leg raise tests were negative.  There was a positive sit slump test for the neck, mid and low back pain.  The Veteran was diagnosed in part with thoracic spine and low back pain.  The Veteran was also diagnosed with thoracic myofascial pain and lumbar myofascial pain.  

Magnetic resonance imaging (MRI) scan in October 2009 indicated no disc protrusion, relevantly indicated that the remaining intervertebral discs to the T4-5 level were negative for significant morphologic abnormality.  The spinal cord was intrinsically unremarkable to the T4-5 level.  

MRI scan of the thoracic spine in October 2009 revealed no disc protrusion, T6-7 disc bulge/osteophyte complex, and T7-8 minor disc bulge.  The remaining intervertebral discs were negative for significant morphologic abnormality.  The thoracic spinal cord was intrinsically unremarkable.

A December 2009 MRI scan of the thoracic spine revealed no disc protrusion; T6-7 disc bulge/osteophyte complex; and T7-8 minor disc bulge.  The remaining thoracic intervertebral discs were negative for significant morphology abnormality.  The thoracic spinal cord was intrinsically unremarkable.

A March 2010 therapy note indicated that the Veteran's cervical, thoracic, lumbar and sacral paraspinals were tender bilaterally.  Trunk active range of motion was 35 degrees of forward bending and 3 degrees back bending.  Core strength was 3 of 5.  Neurological testing was negative for bilateral single leg raise testing.  

The Veteran reported in March 2010 that his condition affected is ability to perform his civilian occupation as a security guard.  He could not stand or sit for extended periods of time without enduring a lot of pain.

An L-spine series dated in April 2010 revealed a normal lumbosacral spine.

An April 2010 therapy note indicated that trunk range of motion was 35 degrees of forward bending and 4 degrees of back bending.  Core strength was 3 of 5.

The Veteran was afforded a VA medical examination in August 2010.  He reported that he provided security for a building and missed approximately ten days of work for the past 12 months because of back pain.  He took Tylenol for back pain and used an ointment.  He reported sciatica.  The pain goes down to the back of the thigh up to the knee area.  However, he denied any leg pain.  He had been treated in the past by a chiropractor.  X-rays of the cervical and thoracic spines were normal.  The Veteran did not complain of weakness, fatigability, or lack of endurance of the upper and lower back.  He could walk and stand for 10 to 15 minutes and could sit for 30 minutes.  He could lift 30 pounds.  He did not run any more.  He could negotiate two flights of stairs without pain.  The Veteran used a cane due to his knee problem and not his back.  He reported that the low back pain may flare up two times a week for an hour.  He did not use a brace and denied any incapacitating episode of back pain in the upper and lower back that required a physician ordered bed rest for the past 12 months.  The Veteran reported that the low back pain is also intermittent and came and went two to three times a week with flare-ups during that time for about a day.  He denied any bowel or bladder dysfunction.  He was able to work.  

Physical examination revealed that he was able to walk without the use of a cane with a reciprocal gait.  He could heel-walk, toe-walk, and tandem gait.  He had no difficulty arising from the chair or changing positions on the examination table.  The cervical, thoracic, and lumbosacral spine showed no spasms, no muscle guarding, and no tenderness.  There was no kyphosis or scoliosis.  The thoracolumbar spine range of motion was 0 to 70 degrees on forward flexion with pain at the end of the motion.  Extension was 20 degrees with pain at the end of motion.  Lateral bending, left and right, was 20 degrees with pain at the end of the motion.  Rotation to the left was 15 degrees to the right 15 degrees with pain.  There was no change in active or passive range of motion during repeat testing times three against resistance and no additional losses of range of motion were observed or recommended for the thoracic and lumbar spine due to painful motion, weakness, impaired endurance, incoordination or instability.  Straight leg raising, sitting and supine, were negative bilaterally.  Biceps, triceps, knee jerks, and ankle jerks were equal one plus and no focal weakness was noted.  Sensory examination was intact.  
X-ray was unremarkable appearance of the lumbar spine without definite change from prior.

Relevant results were noted to be thoracolumbar spine strain with mild limitation of motion.  There was no objective evidence of radiculopathy bilaterally secondary to the lumbosacral spine.

In October 2010 the Veteran was noted to have urinary incontinence.

In June 2011 the Veteran underwent a private neurological evaluation.  The Veteran was diagnosed with radiculitis, perhaps left C6 and right sciatica.  However, a electromyography (EMG) revealed a normal study showing no electrodiagnostic evidence of cervical or lumbosacral radiculopathy or peripheral neuropathy.  

A February 2013 MRI scan of the lumbar spine revealed lumbar vertebral bodies and lumbar intervertebral discs appeared normal.  There was no evidence of dehydration of the intervertebral discs.  There was no evidence of focal disc herniation or spinal stenosis.  The AP dimension of the spinal canal at all lumbar interspaces levels was within normal limits.  There was no evidence of neural foraminal encroachment.  There was mild degenerative facet disease at the L5-S1, L4-5 and L3-4 levels.  Conus, lumbar subarachnoid space and paraspinous structures were unremarkable.

In September 2013 the Veteran was again afforded a VA medical examination.  The Veteran was diagnosed with lumbar spine degenerative facet disease without objective evidence of radiculopathy and thoracic spine degenerative disk and degenerative facet disease, without objective evidence of radiculopathy.  He had a flare one to two times per month which included a severe muscle spasm of the low back lasting one half day to a full day.  He had to take it easy during that day.  Range of motion was 25 degrees of forward flexion with pain at 25 degrees.  Extension of 15 degrees with pain at 15 degrees.  Right and left lateral flexion of 15 degrees with pain at 15 degrees.  Right lateral rotation of 15 degrees with pain at 15 degrees.  Left lateral rotation of 10 with pain at 10 degrees.  Repetitive motion did not change the range of motion.  The Veteran had functional loss of weakened movement, excess fatigability, pain on movement, and interference with sitting, standing and/or weight-bearing

There was tenderness to palpation at the bilateral lumbar paraspinal muscles and guarding/muscle spasm causes abnormal gait.  Muscle strengths, reflexes, and sensations were normal.  Single leg raise testing was negative.  There was no radiculopathy and no neurological abnormalities.  There was no intervertebral disc syndrome.  The Veteran had to miss four days in the last year due to flares. 

Entitlement to an evaluation in excess of 40 percent disabling is not warranted at any point during the period on appeal.  At no point during the period on appeal did the Veteran's spine disability manifest ankylosis.  In addition, although the Veteran has been noted to have missed work due to his back disability and to have muscle spasms of the back that forced him to take it easy, there is no evidence that the Veteran had any incapacitating episodes of back pain in the upper and lower back that required physician ordered bed rest of at least 6 weeks during a 12 month period.  As such, entitlement to an evaluation in excess of 40 percent disabling is denied.

Consideration has been given to whether a separate compensable evaluation is warranted for any associated neurological disorders.  Although the records reveal a consistent diagnosis of sciatica, complaints of radiating pain, and a note of reduced reflexes, the preponderance of the evidence is against a finding that the Veteran has any neurological disorder associated with his back disability.  EMG has found no objective evidence of any radiculopathy and VA examiners have indicated that there are no associated neurological disorders.  As such, the preponderance of the evidence is against a separate compensable evaluation for an associated neurological disorder.

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The discussion above reflects that the symptoms of the Veteran's spine disability (mainly pain, tenderness and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time. Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

IV. TDIU

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Although the Veteran has reported that his disability causes occupational problems including missed work, there is no evidence that he Veteran has been unemployed during the period on appeal.  The Veteran has reported that he was employed as a security guard and that he worked driving a wheelchair van.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record. 


ORDER

An initial evaluation in excess of 40 percent disabling for lumbar strain and thoracic paraspinal strain is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


